95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tony PROTOPAPPAS, Petitioner-Appellant,v.John RATELLE, Warden, Respondent-Appellee.
No. 96-55240.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Tony Protopappas, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition.  We affirm for the reasons stated in the magistrate judge's report and recommendation filed October 16, 1995 and adopted by the district court in its order filed January 10, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Because we affirm the dismissal of the motion under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3